Exhibit 10.5
SHARE LENDING AGREEMENT
Dated as of June 26, 2008
Between
EVERGREEN SOLAR, INC. (“Lender”),
and
LEHMAN BROTHERS INTERNATIONAL (EUROPE) (“Borrower”),
through LEHMAN BROTHERS INC., as agent for Borrower (“Borrowing Agent”)
          This Agreement sets forth the terms and conditions under which
Borrower may borrow from Lender shares of Common Stock.
          The parties hereto agree as follows:
     Section 1. Certain Definitions.
          The following capitalized terms shall have the following meanings:
          “Business Day” means a day on which regular trading occurs in the
principal trading market for the Common Stock and the Clearing Organization is
open.
          “Capped Call Confirmation” means that certain capped call confirmation
between affiliates of the Borrower and the Lender dated June 26, 2008.
          “Cash” means any coin or currency of the United States as at the time
shall be legal tender for payment of public and private debts.
          “Clearing Organization” means The Depository Trust Company, or, if
agreed to by Borrower and Lender, (a) such other Securities Intermediary at
which Borrower (or Borrowing Agent) and Lender maintain accounts or (b) Lender’s
transfer agent for the Common Stock.
          “Closing Price” on any day means, with respect to the Common Stock
(i) if the Common Stock is listed or admitted to trading on a U.S. securities
exchange or are included in the OTC Bulletin Board Service (operated by the
National Association of Securities Dealers, Inc.), the last reported sale price,
regular way, in the principal trading session on such day on such market on
which the Common Stock is then listed or are admitted to trading (or, if the day
of determination is not a Business Day, the last preceding Business Day) and
(ii) if the Common Stock is not so listed or admitted to trading or if the last
reported sale price is not obtainable (even if the Common Stock is listed or
admitted to trading on such market), the average of the bid prices for the
Common Stock obtained from as many dealers in the Common Stock (which may
include Borrower or its affiliates), but not exceeding three, as shall furnish
bid prices available to Lender.
          “Collateral” means the Collateral Account, and any Cash or Non-Cash
Collateral deposited in the Collateral Account.

 



--------------------------------------------------------------------------------



 



          “Collateral Account” means the securities account of the Collateral
Agent maintained on the books of Lehman Brothers Inc., as securities
intermediary, and designated “Lehman Brothers Inc., as Collateral Agent of
Evergreen Solar, Inc., as pledgee of Lehman Brothers International (Europe), as
Borrower of Loaned Shares.”
          “Collateral Agent” means, initially, Lehman Brothers Inc. in its
capacity as collateral agent for Lender hereunder, or any successor thereto
under Section 4.
          “Common Stock” means shares of common stock, par value $0.01 per
share, of Lender, or any other security into which the Common Stock shall be
exchanged or converted as the result of any merger, consolidation, other
business combination, reorganization, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy).
          “Convertible Securities” means up to $325,000,000 aggregate principal
amount of 4.00% Convertible Securities due 2013 issued by the Lender or up to
$373,750,000 aggregate principal amount of such securities to the extent the
option to purchase such additional convertible securities is exercised in full
as set forth in the Underwriting Agreement (“Option”).
          “Credit Downgrade” occurs upon any of (i) Standard & Poor’s Ratings
Services, a division of the McGraw-Hill Companies, Inc. (“S&P”), rates the
creditworthiness of Guarantor’s long term unsecured and unsubordinated debt or
deposit obligations at BBB or below, (ii) Moody’s Investor Services (“Moody’s”)
rates the creditworthiness of Guarantor’s long term unsecured and unsubordinated
debt or deposit obligations Baa2 or below, or (iii) if either S&P or Moody’s
ceases to rate such debt, an equivalent or lower rating by a substitute rating
agency mutually agreed upon by the Lender and the Borrower.
          “Credit Upgrade” occurs when Guarantor receives a rating for its long
term, unsecured and unsubordinated indebtedness that is better than BBB by S&P
or better than Baa2 by Moody’s, or, if either S&P or Moody’s ceases to rate such
debt, an equivalent or higher rating by a substitute rating agency mutually
agreed upon by Lender and Borrower.
          “Delivery Time” shall mean 10:00 a.m. in the jurisdiction of the
Clearing Organization, or such other time on a Business Day by which a transfer
of Loaned Shares must be made by Borrower or Lender to the other, as shall be
determined in accordance with market practice.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Facility Termination Date” has the meaning assigned to such term in
Section 5(b).
          “Guarantor” means Lehman Brothers Holdings Inc.
          “Initial Closing Date” means the initial closing date for the issuance
of the Convertible Securities.
          “Lender’s Designated Account” means the account of American Stock
Transfer & Trust Company at the Depository Trust Company or such other account
designated by Lender.
          “Loan Availability Period” means the period beginning with the date of
issuance of the Convertible Securities and ending on the later of (A) the
earliest of (i) July 15, 2013, (ii) the date as of which Lender has notified
Borrower in writing of its intention to terminate this

2



--------------------------------------------------------------------------------



 



Agreement at any time after the date on which all of the Convertible Securities
cease to be outstanding, whether as a result of conversion, redemption,
repurchase, cancellation or otherwise, and (iii) the date on which this
Agreement shall terminate in accordance with its terms, and (B) the final
settlement date with respect to the final expiration date or final termination
date under Capped Call Confirmation.
          “Loaned Shares” means shares of Common Stock initially transferred to
Borrower in a Loan hereunder until such Loan or portion thereof is terminated
and a corresponding number of Loaned Shares is transferred to Lender pursuant to
this Agreement; provided, that in respect of any such share of Common Stock
initially transferred to Borrower by Lender and subsequently transferred by
Borrower to another transferee, “Loaned Shares” means an equivalent number of
shares of identical Common Stock. If, as the result of a stock dividend, stock
split or reverse stock split, the number of outstanding shares of Common Stock
is increased or decreased, then the number of outstanding Loaned Shares shall be
proportionately increased or decreased, as the case may be. If any new or
different security (or two or more securities) shall be exchanged for the
outstanding shares of Common Stock as the result of any reorganization, merger,
consolidation, other business combination, reclassification, recapitalization or
other corporate action (including, without limitation, a reorganization in
bankruptcy), such new or different security (or such two or more securities
collectively) shall, effective upon such exchange, be deemed to become a Loaned
Share in substitution for the former Loaned Share for which such exchange is
made and in the same proportion for which such exchange was made.
          “Market Value” on any day means (i) with respect to common shares, the
most recent Closing Price of the common shares, and (ii) with respect to any
Collateral that is (a) Cash, the face amount thereof, (b) a letter of credit,
the undrawn amount thereof and (c) any other security or property, the market
value thereof, as determined by the Collateral Agent, in accordance with market
practice for such securities or property, based on the price for such security
or property as of the most recent close of trading obtained from a generally
recognized source or the closing bid quotation at the most recent close of
trading obtained from such source, plus accrued interest to the extent not
included therein (unless market practice with respect to the valuation of such
securities or property is to the contrary).
          “Maximum Number of Shares” means 30,856,538 shares of Common Stock,
subject to the following adjustments:
     (a) If, as the result of a stock dividend, stock split or reverse stock
split, the number of outstanding shares of Common Stock is increased or
decreased, the Maximum Number of Shares shall, effective as of the payment or
delivery date of any such event, be proportionally increased or decreased, as
the case may be.
     (b) If, pursuant to a merger, consolidation, other business combination,
reorganization, reclassification, recapitalization or other corporate action
(including, without limitation, a reorganization in bankruptcy), the Common
Stock is exchanged for or converted into cash, securities or other property, the
Maximum Number of Shares shall, effective upon such exchange, be adjusted by
multiplying the Maximum Number of Shares at such time by the number of
securities, the amount of cash or the fair market value of any other property
exchanged for one share of Common Stock in such event.

3



--------------------------------------------------------------------------------



 



     (c) Upon the termination of any Loan pursuant to Section 5(a), the Maximum
Number of Shares shall be reduced by the number of Loaned Shares surrendered by
Borrower to Lender; provided, that if the number of Loaned Shares offered and
sold by Borrower in any registered public offering under the Securities Act is
less than the number of shares of Common Stock constituting the Loan made in
connection with such registered public offering (such difference, the “Unsold
Amount”), any termination of a Loan in an amount equal to the Unsold Amount with
respect to such Loan shall not so reduce the Maximum Number of Shares.
     (d) If shares of Common Stock have been returned to Lender pursuant to
Section 5 at any time or Replacement Shares have been purchased pursuant to
Section 11(c) at any time (in each case taking into account any adjustments of
the nature described in clauses (a) and (b) above), the Maximum Number of Shares
shall be reduced by the number of shares so returned or purchased.
     (e) If the Option is exercised in part, the Lender and the Borrower shall
determine the appropriate adjustment to the Maximum Number of Shares and the
date for such adjustment in good faith using commercially reasonable means
consistent with the intent of this Agreement.
          “Non-Cash Collateral” means (i) any evidence of indebtedness issued,
or directly and fully guaranteed or insured, by the United States of America or
any agency or instrumentality thereof; (ii) any deposits, certificates of
deposit or acceptances of any institution which is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $500 million at the time of deposit (and which may include the
Collateral Agent or any affiliate of the Collateral Agent so long as the
Collateral Agent is other than Borrower or an affiliate of Borrower); (iii) any
investments of any entity that is fully and unconditionally guaranteed by a bank
referred to in clause (ii); (iv) any repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
agency thereof and backed as to timely payment by the full faith and credit of
the United States of America; (v) commercial paper of any corporation
incorporated under the laws of the United States or any State thereof that is
rated “investment grade” A-1 by S&P, or any successor thereto, or P-1 by
Moody’s, or any successor thereto; (vi) any money market funds (including, but
not limited to, money market funds managed by the Collateral Agent or an
affiliate of the Collateral Agent) registered under the Investment Company Act
of 1940, as amended; (vii) any letter of credit issued by a bank referred to in
clause (ii); and (viii) all proceeds of the foregoing; provided that in no event
shall Non-Cash Collateral include “margin stock” as defined by Regulation U of
the Board of Governors of the Federal Reserve System.
          “Price” on any day means, with respect to the Common Stock, a closing
price determined by Borrower in good faith using commercially reasonable terms;
provided that Borrower shall use commercially reasonable efforts to consult with
Lender on such price; and provided further, that in determining the Price,
Borrower shall not be required to take into account or be bound by any
considerations raised by Lender.
          “Securities Act” means the Securities Act of 1933, as amended.

4



--------------------------------------------------------------------------------



 



          “Securities Intermediary” means a “securities intermediary” as defined
by Section 8-102(a)(14) of the UCC.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York on the date hereof and as it may be amended from time to time.
          “Underwriting Agreement” means the underwriting agreement, dated as of
the date hereof, between Lender and Borrower and the underwriters named therein
relating to the registered public offering of the Shares.
     Section 2. Loans of Shares; Transfers of Loaned Shares; Guarantee.
          (a) Subject to the terms and conditions of this Agreement and subject
to the closing of the issuance of the Convertible Securities, Lender hereby
agrees to issue and loan to Borrower, and Borrower agrees to borrow, on the
Closing Date (as defined in the Underwriting Agreement) the Maximum Number of
Shares as of the Closing Date (such issuance and loan, the “Loan”).
          (b) Lender shall transfer Loaned Shares to Borrower at or before the
Delivery Time on the Initial Closing Date.
          (c) Notwithstanding anything to the contrary in this Agreement, in no
event shall Borrower be entitled to receive, or shall be deemed to receive, any
shares of Common Stock if, immediately upon giving effect to such receipt of
such shares, Borrower together with any affiliate of Borrower or any other
person subject to aggregation with Borrower under Section 13 of the Exchange Act
and the rules promulgated thereunder or any “group” (within the meaning of such
Section 13 and rules) of which Borrower is a member (collectively, the “Borrower
Group”) would be required to file the statements required by Section 16(a) of
the Exchange Act. If any delivery owed to Borrower hereunder is not made, in
whole or in part, as a result of this provision, Lender’s obligation to make
such delivery shall not be extinguished and Lender shall make such delivery as
promptly as practicable after, but in no event later than three Business Days
after, Borrower gives notice to Lender that such delivery would not result in
any member of the Borrower Group being required to file the statements required
by such Section 16(a); provided that Lender shall not be required to deliver any
Loaned Shares after the Loan Availability Period. Notwithstanding anything to
the contrary in this Agreement, Lender shall not be liable to Borrower for any
delivery of Loaned Shares in contravention of this Section 2(c) if Lender has
not been notified by Borrower in writing that such delivery would contravene
provisions of this paragraph.
          (d) As a condition to the delivery of any Loaned Shares under this
Agreement, Borrower will deliver to Lender, at the time of entry into this
Agreement, the guarantee of Guarantor, substantially in the form of Exhibit A
attached hereto.
     Section 3. Loan Fee.
          Borrower agrees to pay Lender a single loan fee per Loan (a “Loan
Fee”) equal to $0.0001 per Loaned Share included in such Loan. The Loan Fee
shall be paid by Borrower on or before the time of transfer of the Loaned Shares
pursuant to Section 2(b) through the facilities of

5



--------------------------------------------------------------------------------



 



the Clearing Organization pursuant to Section 2(c) against payment therefore or
in such other manner as agreed between Lender and Borrower.
     Section 4. Collateral Provisions.
          (a) Unless otherwise agreed by Borrower and Lender, Borrower shall, no
later than the Delivery Time on the second Business Day immediately following
any day on which a Credit Downgrade has occurred, transfer to the Collateral
Agent, for deposit to the Collateral Account, Collateral with a Market Value at
least equal to the Market Value of the outstanding Loaned Shares as of the close
of business on the Business Day immediately preceding such transfer (any such
date, a “Pledge Date”).
          (b) Any Collateral transferred by Borrower to the Collateral Agent
shall be security for Borrower’s obligations in respect of the Loaned Shares and
for any other obligations of Borrower to Lender hereunder. Borrower, on the
Pledge Date, pledges with, assigns to, and grants the Collateral Agent for the
benefit of Lender a continuing first priority security interest in, and a lien
upon, the Collateral, which shall attach upon the transfer of the Loaned Shares
by Lender to Borrower and which shall cease upon the transfer of the Loaned
Shares by Borrower to Lender, a Credit Upgrade or upon the transfer of any such
Collateral to Borrower in accordance with the terms of this Agreement. In
addition to the rights and remedies given to Lender hereunder, Lender shall have
all the rights and remedies of a secured party under the UCC. To provide for the
effectiveness, validity, perfection and priority of Lender’s rights as a secured
party, Borrower acknowledges that Collateral Agent has obtained control of any
financial assets included in the Collateral (or shall have obtained control upon
posting of such Collateral pursuant to the terms contained herein) within the
meaning of Sections 8-106 and 9-106 of the UCC. Collateral Agent acknowledges
that it has control of the Collateral (or shall have control upon posting of
such collateral pursuant to the terms contained herein) on behalf of Lender
within the meaning of Section 8-106(d)(1) of the UCC. Notwithstanding anything
to the contrary herein, Lender may not use or invest the Collateral and the
Collateral Agent shall take no instruction from Lender regarding the use or
investment of Collateral, except that during the continuance of an Event of
Default Lender may give entitlement orders to the Collateral Agent with respect
to the Collateral Account and the Collateral credited thereto in connection with
Lender’s exercise of its remedies under Sections 11(c)(ii) and 11(c)(iii).
          (c) Borrower agrees, that if so requested by the Collateral Agent at
any time, to promptly execute all documents (including any security agreements
and transfers) and do all things (including the delivery, transfer, assignment
or payment of all or part of the Collateral to the Collateral Agent or its
nominee(s)) that the Collateral Agent may reasonably specify for the purpose of
(a) exercising the rights to the Collateral or (b) securing and perfecting its
security over or title to all or any part of the Collateral (including
transferring the Collateral into the name of the Collateral Agent or its
nominee(s)).
          (d) Except as otherwise provided herein, upon the transfer to Lender
of Loaned Shares pursuant to Section 5, the Collateral Agent shall release to
Borrower Collateral with a Market Value equal to the Market Value of the Loaned
Shares so transferred but only to the extent that immediately following such
transfer of Collateral no Collateral Deficit would exist. Such transfer of
Collateral shall be made no later than the Delivery Time on the day the Loaned
Shares are transferred, or if such day is not a day on which a transfer of such
Collateral

6



--------------------------------------------------------------------------------



 



may be effected under Section 12 or if the transfer of Loaned Shares by Borrower
to Lender occurs after the Delivery Time on such day, then in each case the next
day on which such a transfer may be effected. As promptly as practicable but no
later than the Delivery Time on the second Business Day immediately following
the date on which Borrower notified Lender of a Credit Upgrade, the Collateral
Agent shall release to Borrower all Collateral.
          (e) If Borrower transfers Collateral to Collateral Agent, as provided
in this Section 4, and Lender does not transfer the Loaned Shares to Borrower,
Borrower shall have the absolute right to the return of the Collateral; if
Lender transfers Loaned Shares to Borrower and Borrower does not transfer
Collateral to Collateral Agent as provided in this Section 4, Lender shall have
the absolute right to the return of the Loaned Shares.
          (f) Borrower may, upon notice to Lender and Collateral Agent,
substitute Collateral for Collateral securing any Loan or Loans; provided, that
such substituted Collateral shall have a Market Value such that the aggregate
Market Value of such substituted Collateral, together with all other Collateral,
shall equal or exceed the Market Value of the outstanding Loaned Shares as of
the date of such substitution.
          (g) Each of the parties to this Agreement hereby agree that Cash and
each item within the definition of Non-Cash Collateral contained in the
Collateral Account shall be treated as a “financial asset” as defined by
Section 8-102(a)(9) of the UCC.
          (h) Any Collateral deposited in the Collateral Account shall be
segregated from all other assets and property of the Collateral Agent, which
such segregation may be accomplished by appropriate identification on the books
and records of Collateral Agent, as a “securities intermediary” within the
meaning of the UCC. The Securities Intermediary acknowledges that the Collateral
Account is maintained for the Collateral Agent and undertakes to treat the
Collateral Agent as entitled to exercise the rights that comprise the Collateral
credited to the Collateral Account. For purposes of UCC Section 9301(2), the
Collateral Account and the Collateral will reside in New York, New York.
          (i) Distributions.
               (i) Any interest, cash distribution, cash dividend or any
non-cash distributions or dividends made on or in respect of any Collateral
hereunder, shall, subject to subclause (ii) below, be delivered by the
Collateral Agent to Borrower, on the date such interest, distribution or
dividend is received by the Collateral Agent.
               (ii) If the cash or other property received by the Collateral
Agent under the provisions of subclause (i) above qualifies as Collateral, to
the extent that a transfer of such cash or other property to Borrower by the
Collateral Agent would give rise to a Collateral Deficit, the Collateral Agent
shall (only to the extent of any such Collateral Deficit) not make such transfer
of cash or other property in accordance with this clause (i), but shall in lieu
of such transfer immediately credit the amounts that would have been
transferable under this clause (i) to the Collateral Account.
          (j) If at any time while this Agreement is in effect Lehman Brothers
Inc. ceases to be a Securities Intermediary, Borrower or Lehman Brothers Inc.
shall be entitled to

7



--------------------------------------------------------------------------------



 



designate a bank or trust company reasonably satisfactory to Lender as a
successor Collateral Agent. In the event of a designation of a successor
Collateral Agent, each of the parties to this Agreement agrees to take all such
actions as are reasonably necessary to effect the transfer of rights and
obligations of Lehman Brothers Inc. as Collateral Agent hereunder to such
successor Collateral Agent, including the execution and delivery of amendments
to this Agreement as shall be necessary to effect such designation and transfer.
          (k) Mark To Market.
               (i) During any period during which Collateral is required to be
deposited in the Collateral Account hereunder, if at the close of trading on any
Business Day, the aggregate Market Value of all Collateral so posted shall be
less than the Market Value of all the outstanding Loaned Shares (a “Collateral
Deficit”), Lender may, by notice to Borrower and Collateral Agent, demand that
Borrower transfer to Collateral Agent, for deposit to the Collateral Account, no
later than the following Business Day, additional Collateral so that the Market
Value of such additional Collateral, when added to the Market Value of all other
Collateral, shall equal or exceed the Market Value of the Loaned Shares on such
Business Day of determination.
               (ii) During any period during which Collateral is required to be
deposited in the Collateral Account hereunder, if at the close of trading on any
Business Day, the aggregate Market Value of all Collateral so posted shall be
greater than the Market Value of all the outstanding Loaned Shares (a
“Collateral Excess”), Borrower may, by notice to Lender and Collateral Agent,
demand that Collateral Agent transfer to Borrower such amount of the Collateral
selected by Borrower so that the Market Value of the Collateral, after deduction
of such amounts, shall thereupon be at least equal to the Market Value of the
Loaned Shares on such Business Day of determination;
          provided, that with respect to clauses (i) and (ii) above, the
Collateral Agent will promptly give Lender a statement setting forth the Market
Value of all Collateral upon Lender’s request and Lender shall have the right to
audit the Market Value of all Collateral; provided, further, that the respective
rights of Lender and Borrower under clause (i) and (ii) may be exercised only
where a Collateral Excess or Collateral Deficit, as the case may be, exceeds 5%
of the Market Value of the outstanding Loaned Shares.
     Section 5. Loan Terminations.
          (a) Borrower may terminate all or any portion of the Loan on any
Business Day by giving written notice thereof to Lender and transferring the
corresponding number of Loaned Shares to Lender, without any consideration being
payable in respect thereof by Lender to Borrower.
          (b) Subject to Section 11 below, all outstanding Loans, if any, shall
terminate on the first Business Day following the date on which this Agreement
terminates pursuant to Section 15 (the “Facility Termination Date”) and all
outstanding Loaned Shares shall be delivered by Borrower to Lender, without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the fifth Business Day following the Facility Termination Date.

8



--------------------------------------------------------------------------------



 



          (c) Subject to Section 11 below, if a Loan is terminated upon the
occurrence of a Default as set forth in Section 10, the Loaned Shares shall be
delivered by Borrower to Lender, without any consideration being payable in
respect thereof by Lender to Borrower, no later than the third Business Day
following the termination date of such Loan as provided in Section 10.
          (d) Subject to Section 11 below, if any of the adjustments to the
Maximum Number of Shares set forth in clause (e) of the definition of Maximum
Number of Shares occurs and if at such date the number of Loaned Shares exceeds
the Maximum Number of Shares, then such number of Loaned Shares in excess of the
Maximum Number of Shares shall be delivered by Borrower to Lender without any
consideration being payable in respect thereof by Lender to Borrower, no later
than the fifth Business Day following the occurrence of such adjustment.
     Section 6. Distributions.
          (a) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender pays a cash dividend or makes a cash distribution in respect
of all of its outstanding Common Stock, Borrower shall pay to Lender (whether or
not Borrower is a holder of any or all of the outstanding Loaned Shares), within
two Business Days after the payment of such dividend or distribution, an amount
in cash equal to the product of (i) the amount per share of Common Stock of such
dividend or distribution and (ii) the number of Loaned Shares outstanding on the
record date on which the dividend or distribution was paid.
          (b) If at any time when there are Loaned Shares outstanding under this
Agreement, Lender makes a distribution in respect of all of its outstanding
Common Stock (other than a distribution upon liquidation or a reorganization in
bankruptcy) in property or securities, including any options, warrants, rights
or privileges in respect of securities (other than a distribution of Common
Stock, but including any options, warrants, rights or privileges exercisable
for, convertible into or exchangeable for Common Stock) (a “Non-Cash
Distribution”), Borrower shall, at its election, either (A) deliver to Lender
(whether or not Borrower is a holder of any or all of the outstanding Loaned
Shares) in kind, within two Business Days after the date of such Non-Cash
Distribution, the property or securities so distributed in an amount (the
“Delivery Amount”) equal to the product of (i) the amount per share of Common
Stock of such Non-Cash Distribution and (ii) the number of Loaned Shares
outstanding on the record date on which such Non-Cash Distribution was made;
provided that in lieu of such delivery, Borrower may, with the prior written
consent of Lender not to be unreasonably withheld or delayed, deliver to Lender
an amount of cash equal to the market value of the Delivery Amount, as
determined by Borrower in good faith using commercially reasonable means, or
(B) treat such Non-Cash Distribution as additional Loaned Shares in an amount
equal to the product of (x) the per Common Share amount of such Non-Cash
Distribution and (y) the aggregate number of outstanding Loaned Shares
outstanding on the record date on which such Non-Cash Distribution was made, and
the definition of “Loaned Shares” shall be deemed to be modified to include the
per Common Share kind and amount of such Non-Cash Distribution.

9



--------------------------------------------------------------------------------



 



     Section 7. Rights in Respect of Loaned Shares.
          Except as otherwise provided in this Agreement, and except as
otherwise agreed by Borrower and Lender, Borrower, insofar as it is the record
owner of Loaned Shares, shall have all of the incidents of ownership in respect
of any such Loaned Shares until such Loaned Shares are required to be delivered
to Lender in accordance with the terms of this Agreement, including the right to
transfer the Loaned Shares to others. Borrower agrees that it or any of its
affiliates that are the record owner of any Loaned Shares will not vote or
provide any consent or take any similar action with respect to such Loaned
Shares on any matter submitted to a vote of Lender’s shareholders.
     Section 8. Representations and Warranties.
          (a) Each of Borrower and Lender represent and warrant to the other
that:
               (i) it has full power to execute and deliver this Agreement, to
enter into the Loans contemplated hereby and to perform its obligations
hereunder;
               (ii) it has taken all necessary action to authorize such
execution, delivery and performance;
               (iii) this Agreement constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms; and
               (iv) the execution, delivery and performance of this Agreement
does not and will not violate, contravene, or constitute a default under,
(A) its constitutive documents, bylaws or other governing documents, (B) any
laws, rules or regulations of any governmental authority to which it is subject,
(C) any contracts, agreements or instrument to which it is a party or (D) any
judgment, injunction, order or decree by which it is bound, except, in the case
of each of clauses (C) and (D), for any such violation, contravention or default
that would not reasonably be expected to have a material adverse effect on the
condition (financial or other), business, properties or results of operations of
it and its subsidiaries taken as a whole.
          (b) Lender represents and warrants to Borrower, as of the date hereof
and as of the date any Loaned Shares are transferred to Borrower in respect of
any Loan hereunder, that the Loaned Shares and all other outstanding shares of
Common Stock of Lender have been duly authorized and, upon the issuance (where
necessary) and delivery of the Loaned Shares to Borrower in accordance with the
terms and conditions hereof, and subject to the contemporaneous or prior receipt
of the applicable Loan Fee by Lender, the Loaned Shares will be duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock, and will
conform to the description thereof in any prospectus or prospectus supplement
prepared by or on behalf of Lender relating to any sale of Loaned Shares by
Borrower or its affiliates; and the stockholders of Lender have no preemptive
rights with respect to the Loaned Shares.
          (c) Lender represents and warrants to Borrower, (i) as of the date
hereof, and as of the date any Loaned Shares are transferred to Borrower in
respect of the Loan hereunder, that the outstanding shares of Common Stock are
listed on the Nasdaq Global Market (the “Exchange”) and (ii) as of the date the
Loaned Shares are transferred to Borrower in respect

10



--------------------------------------------------------------------------------



 



of the Loan hereunder, that the Loaned Shares have been approved for listing on
the Exchange, subject to official notice of issuance.
          (d) Borrower represents to Lender that it has, or at the time of
transfer to the Collateral Agent shall have, the right to grant to Collateral
Agent, and that Collateral Agent shall acquire, a continuing first priority
security interest in the Collateral, if any.
          (e) Lender represents and warrants to Borrower, as of the date any
Loaned Shares are transferred to Borrower in respect of any Loan hereunder,
(i) Lender is not and will not be rendered as a result of such transfers,
“insolvent” (as such term is defined under Section 101(32) of Title 11 of the
United States Code (the “Bankruptcy Code”)) (ii) Lender is not engaged in, and
is not about to engage in, a business or transaction for which it has
unreasonably small capital, (iii) Lender does not intend to incur, and does not
believe it would incur, debts beyond its ability to pay as such debts mature,
and (iv) Borrower would be able to purchase the Maximum Number of Shares in
compliance with the corporate law of Lender’s jurisdiction of incorporation.
          (f) Lender represents to Borrower that Lender is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
of 1986, as amended, and is classified as a corporation for United States
federal income tax purposes.
          (g) The representations and warranties of Borrower and Lender under
this Section 8 shall remain in full force and effect at all times during the
term of this Agreement and shall survive the termination for any reason of this
Agreement.
     Section 9. Covenants.
          (a) Borrower covenants and agrees with Lender that it will not
transfer or dispose of any Loaned Shares initially transferred to Borrower by
Lender as a Loan hereunder of which it is the record owner except pursuant to a
registration statement that is effective under the Securities Act; provided that
Borrower may transfer any such Loaned Shares to any of its affiliates without a
registration statement so long as such affiliate transferee does not transfer or
dispose of such Loaned Shares to any non-affiliated transferee except pursuant
to a registration statement that is effective under the Securities Act.
          (b) Each of Borrower and Lender agrees and acknowledges that Borrower
has represented to Lender that it is a “financial institution,” “swap
participant” and/or “financial participant” within the meaning of
Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that each Loan under this Agreement is
intended to be (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “settlement payment,” as such term is defined in
Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “transfer,” as such term is defined
Section 101(54) of the Bankruptcy Code, and (B) that it is intended that the
Borrower shall be entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code.

11



--------------------------------------------------------------------------------



 



          (c) Upon the request of Borrower, Lender shall promptly provide
Borrower a written confirmation of its Outstanding Shares as of the date of such
request. The “Outstanding Shares” as of any day is the number of shares of
Common Stock outstanding on such day, including all outstanding Loaned Shares;
provided, that as of any date, for purposes of calculating Outstanding Shares as
of the date of the request, such number shall be adjusted as set forth in
clauses (a) and (b) of the definition of “Maximum Number of Shares” above, to
the same extent Shares are adjusted therein, and only to the extent that any of
the events listed in such clauses (a) and (b) have occurred between the date of
the immediately preceding request and such date.
     Section 10. Events of Default.
          (a) All Loans, and any further obligations to make Loans under this
Agreement, may, at the option of Lender by a written notice to Borrower, which
option shall be deemed exercised even if no notice is given immediately on the
occurrence of an event specified in Section 10(a)(iii) or Section 10(a)(iv)
below, be terminated (i) immediately on the occurrence of any of the events set
forth in Section 10(a)(iii) or Section 10(a)(iv) below and (ii) two Business
Days following such notice on the occurrence of any of the other events set
forth below (each, a “Default”):
               (i) Borrower fails to deliver Loaned Shares to Lender as required
by Section 5;
               (ii) Borrower fails to deliver or pay to Lender when due any
cash, securities or other property as required by Section 6;
               (iii) the filing by or on behalf of Borrower of a voluntary
petition or an answer seeking reorganization, arrangement, readjustment of its
debts or for any other relief under any bankruptcy, reorganization,
receivership, compromise, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency, winding-up or liquidation or similar act
or law, of any state, federal or other applicable foreign jurisdictions, now or
hereafter existing (“Bankruptcy Law”), or any action by Borrower for, or consent
or acquiescence to, the appointment of a receiver, trustee, custodian or similar
official of Borrower, or of all or a substantial part of its property; or the
making by Borrower of a general assignment for the benefit of creditors; or the
admission by Borrower in writing of its inability to pay its debts as they
become due;
               (iv) the filing of any involuntary petition against Borrower in
bankruptcy or seeking reorganization, arrangement, readjustment of its debts or
for any other relief under any Bankruptcy Law and an order for relief by a court
having jurisdiction in the premises shall have been issued or entered therein;
or any other similar relief shall be granted under any applicable federal or
state law or law of any other applicable foreign jurisdictions; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers over Borrower or over all or a part of its property shall have been
entered; or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or of all or a substantial part of its property or the
issuance of a warrant of attachment, execution or similar process against any
substantial part

12



--------------------------------------------------------------------------------



 



of the property of Borrower; and continuance of any such event for 60
consecutive calendar days unless dismissed, bonded to the satisfaction of the
court having jurisdiction in the premises or discharged;
               (v) Borrower fails to provide any indemnity as required by
Section 13;
               (vi) Borrower notifies Lender of its inability to or intention
not to perform Borrower’s obligations hereunder or otherwise disaffirms, rejects
or repudiates any of its obligations hereunder;
               (vii) Any representation made by Borrower under this Agreement in
connection with the Loan hereunder shall be incorrect or untrue in any material
respect during the term of the Loan hereunder or Borrower fails to comply in any
material respect with any of its covenants under this Agreement; or
               (viii) Borrower fails to deliver Collateral to the Collateral
Agent as and when required by Section 4.
     Section 11. Right to Extend; Lender’s Remedies.
          (a) Notwithstanding anything to the contrary herein, if (i) Lender
terminates all or a portion of the Loan pursuant to Section 10, or (ii) all
outstanding Loans terminate pursuant to Section 5 and, in any such case, on the
date on which the related Loaned Shares are due to Lender the purchase of Common
Stock in an amount equal to all or any portion of the number of Loaned Shares to
be delivered to Lender in accordance with Section 5 shall (A) be prohibited by
any law, rules or regulation of any governmental authority to which it is or
would be subject (including rules or codes of conduct generally applicable to
members of any self regulatory organization of which Borrower is a member or to
the regulation of which it is subject (whether or not such rules or codes of
conduct are imposed by law or have been voluntarily adopted by Borrower)) or
would be unadvisable if Borrower or its affiliate were to effect such purchases
of Loaned Shares as if Borrower or its affiliate, as the case may be, were
Lender or an affiliated purchaser of Lender while remaining in compliance with
such law, rules, regulations or codes of conduct, (B) violate, or would upon
such purchase likely violate, any order or prohibition of any court, tribunal or
other governmental authority, (C) require the prior consent of any court,
tribunal or governmental authority prior to any such repurchase, (D) subject
Borrower or its affiliate making such repurchase or borrow, in its commercially
reasonable judgment exercised in good faith, to any liability or potential
liability under any applicable federal securities laws (including, without
limitation, Section 16 of the Exchange Act), or (E) be commercially
impracticable, in the reasonable judgment of Borrower, in the time period
required by Section 5 (each of (A), (B), (C), (D) and (E), a “Legal Obstacle”),
then, in each case, Borrower shall immediately notify Lender of the Legal
Obstacle and the basis therefor, whereupon Borrower’s obligations under
Section 5 shall be suspended until such time as no Legal Obstacle with respect
to such obligations shall exist (a “Repayment Suspension”). If Repayment
Suspension is in connection with the Lender terminating all or a portion of the
Loan pursuant to Section 10, then upon notification of a Repayment Suspension
and for so long as the Repayment Suspension shall continue, Lender shall have
the right, exercisable in its sole discretion, to direct the Collateral Agent
to, and the Collateral Agent upon receipt of the of the

13



--------------------------------------------------------------------------------



 



written request of Lender shall, release to Lender an amount of Collateral, if
any, with a Market Value equal to the Market Value of all (or such fewer number
as Lender may specify) of the Loaned Shares that are the subject of the Loan
termination and Repayment Suspension, whereupon the Borrower’s obligation to
return such number of Loaned Shares to the Lender shall automatically be
extinguished. Following the occurrence of and during the continuation of any
Repayment Suspension, Borrower and Borrowing Agent shall use their commercially
reasonable efforts to remove or cure the Legal Obstacle as soon as reasonably
practicable; provided that Lender shall promptly reimburse all costs and
expenses (including of legal counsel to Borrower) incurred or, at Borrower’s
election, provide adequate surety or guarantee for any such costs and expenses
that may be incurred by Borrower, in each case in removing or curing such Legal
Obstacle, except that if the Repayment Suspension is in connection with the
Lender terminating all or a portion of the Loan pursuant to Section 10, Lender
shall not be obligated to reimburse such costs and expenses. Notwithstanding
anything else in this Agreement, if as a result of complying with Section 5,
Borrower would beneficially own more than 9.0% of the shares of Common Stock
outstanding at such time, then Borrower shall be permitted to extend the
delivery due date for all or a portion of the corresponding delivery obligation
to permit Borrower to return, as promptly as reasonably practicable but subject
to applicable law, regulation or policy, such Loaned Shares through one
transaction or a series of transactions without causing Borrower to become,
directly or indirectly, a beneficial owner of more than 9.0% of the shares of
Common Stock outstanding at such time. If Borrower is unable to remove or cure
the Legal Obstacle within 20 Business Days of the termination of the Loan by
Lender under Section 10 or the termination of the Loan under Section 5(b), then
Borrower shall, upon the written request of Lender, pay to Lender, in lieu of
the delivery of Loaned Shares in accordance with Section 5, an amount in
immediately available funds (the “Replacement Cash”) equal to the product of the
Price and the number of Loaned Shares otherwise required to be delivered. Such
payment will be made by Borrower, and Borrower shall notify Lender of the Price
and expected date of such payment, as soon as practicable after the
determination of the Price by Borrower pursuant to the terms of this Agreement.
          (b) Upon the termination of all or a portion of the Loan by Lender
under Section 10, Borrower may, with the prior consent of Lender (which consent
may be withheld at Lender’s sole discretion), in lieu of the delivery of Loaned
Shares to Lender in accordance with Section 5(c) pay to Lender, Replacement Cash
equal to the product of the Price and the number of Loaned Shares otherwise
required to be delivered. Such payment will be made by Borrower, and Borrower
shall notify Lender of the Price and expected date of such payment, as soon as
practicable after the determination of the Price by Borrower pursuant to the
terms of this Agreement.
          (c) If Borrower shall fail to deliver Loaned Shares to Lender pursuant
to Section 5 when due or shall fail to pay the Replacement Cash to Lender when
due in accordance with Section 11(a) or Section 11(b) above, then, in either
case, in addition to any other remedies available to Lender under this Agreement
or under applicable law, Lender shall have the right (upon prior written notice
to Borrower) to (i) purchase a like number of shares of Common Stock
(“Replacement Shares”) in the principal market for such securities in a
commercially reasonable manner; (ii) sell any Collateral in the principal market
for such Collateral in a commercially reasonable manner; and (iii) apply and set
off the Collateral and any proceeds thereof (including any amounts drawn under a
letter of credit supporting any Loan) against the payment of the

14



--------------------------------------------------------------------------------



 



purchase price for such Replacement Shares and any amounts due to Lender under
this Agreement; provided that if any Repayment Suspension or failure to deliver
shall exist and be continuing, Lender may not exercise its right to purchase
Replacement Shares unless Borrower shall fail to deliver the Loaned Shares or to
pay the Replacement Cash, as applicable, to Lender when due in accordance with
Section 11(a) or Section 11(b) above. To the extent Lender shall exercise such
right, Borrower’s obligation to return a like amount of Loaned Shares or to pay
the Replacement Cash, as applicable, shall terminate and Borrower shall be
liable to Lender for the purchase price of Replacement Shares (plus all other
amounts, if any, due to Lender hereunder), all of which shall be due and payable
within three Business Days of notice to Borrower by Lender of the aggregate
purchase price of the Replacement Shares. The purchase price of Replacement
Shares purchased under this Section 11(c) shall not include broker’s fees and
commissions and all other reasonable costs, fees and expenses related to such
purchase unless none of Borrower or any of its affiliates is able to act as a
broker with respect to such purchases. In the event Lender exercises its rights
under this Section 11, Lender may elect in its sole discretion, in lieu of
purchasing all or a portion of the Replacement Shares, to be deemed to have made
such purchase of Replacement Shares for an amount equal to the Closing Price of
Common Shares on the date Lender elects to exercise this remedy. Upon the
satisfaction of all Borrower’s obligations hereunder, any remaining Collateral
shall be returned to Borrower.
     Section 12. Transfers.
          (a) All transfers of Loaned Shares to Borrower hereunder shall be made
by the crediting by a Clearing Organization of such financial assets to
Borrower’s “securities account” (within the meaning of Section 8-501 of the UCC)
maintained with such Clearing Organization. All transfers of Loaned Shares to
Lender hereunder shall be made by the crediting of such Loaned Shares to
Lender’s Designated Account. All transfers of Collateral to the Collateral Agent
by Borrower shall be made by crediting the Collateral Account. In every transfer
of “financial assets” (within the meaning of Section 8-102 of the UCC)
hereunder, the transferor shall take all steps necessary (i) to effect a
delivery to the transferee under Section 8-301 of the UCC, or to cause the
creation of a security entitlement in favor of the transferee under
Section 8-501 of the UCC, (ii) to enable the transferee to obtain “control”
(within the meaning of Section 8-106 of the UCC), and (iii) to provide the
transferee with comparable rights under any applicable foreign law or regulation
that is applicable to such transfer.
          (b) All transfers of cash hereunder to Borrower or Lender shall be by
wire transfer in immediately available, freely transferable funds.
          (c) A transfer of securities or cash may be effected under this
Section 12 on any day except (i) a day on which the transferee is closed for
business at its address set forth in Section 16 or (ii) a day on which a
Clearing Organization or wire transfer system is closed, if the facilities of
such Clearing Organization or wire transfer system are required to effect such
transfer.
     Section 13. Indemnities.
          (a) Lender hereby agrees to indemnify and hold harmless Borrower and
its affiliates and its former, present and future directors, officers, employees
and other agents and

15



--------------------------------------------------------------------------------



 



representatives from and against any and all liabilities, judgments, claims,
settlements, losses, damages, fees, liens, taxes, penalties, obligations and
expenses (and losses relating to Borrower’s market activities as a consequence
of becoming, or of the risk of becoming, subject to Section 16(b) under the
Exchange Act, including without limitation, any forbearance from market
activities or cessation of market activities and any losses in connection
therewith or with respect to this Agreement) incurred or suffered by any such
person or entity directly or indirectly arising from, by reason of, or in
connection with, (i) any breach by Lender of any of its representations or
warranties contained in Section 8 or (ii) any breach by Lender of any of its
covenants or agreements in this Agreement.
          (b) Borrower hereby agrees to indemnify and hold harmless Lender and
its affiliates and its former, present and future directors, officers, employees
and other agents and representatives from and against any and all liabilities,
judgments, claims, settlements, losses, damages, fees, liens, taxes, penalties,
obligations and expenses, incurred or suffered by any such person or entity
directly or indirectly arising from, by reason of, or in connection with (i) any
breach by Borrower of any of its representations or warranties contained in
Section 8 or (ii) any breach by Borrower of any of its covenants or agreements
in this Agreement.
          (c) In case any claim or litigation which might give rise to any
obligation of a party under this Section 13 (each, an “Indemnifying Party”)
shall come to the attention of the party seeking indemnification hereunder (the
“Indemnified Party”), the Indemnified Party shall promptly notify the
Indemnifying Party in writing of the existence and amount thereof; provided that
the failure of the Indemnified Party to give such notice shall not adversely
affect the right of the Indemnified Party to indemnification under this
Agreement, except to the extent the Indemnifying Party is materially prejudiced
thereby. The Indemnifying Party shall promptly notify the Indemnified Party in
writing if it accepts such claim or litigation as being within its
indemnification obligations under this Section 13. Such response shall be
delivered no later than 30 days after the initial notification from the
Indemnified Party; provided, that, if the Indemnifying Party reasonably cannot
respond to such notice within 30 days, the Indemnifying Party shall respond to
the Indemnified Party as soon thereafter as reasonably possible.
          (d) An Indemnifying Party shall be entitled to participate in and, if
(i) in the judgment of the Indemnified Party such claim can properly be resolved
by money damages alone and the Indemnifying Party has the financial resources to
pay such damages and (ii) the Indemnifying Party admits that this indemnity
fully covers the claim or litigation, the Indemnifying Party shall be entitled
to direct the defense of any claim at its expense, but such defense shall be
conducted by legal counsel reasonably satisfactory to the Indemnified Party. An
Indemnified Party shall not make any settlement of any claim or litigation under
this Section 13 without the written consent of the Indemnifying Party.
     Section 14. Netting and Set Off.
          Lender shall not net or set off its obligations, if any, arising under
the Loan against its rights against Borrower arising under any other transaction
or instrument. Borrower shall not net or set off its obligations, if any,
arising under any Loan against its rights against Lender arising under any other
transaction or instrument.

16



--------------------------------------------------------------------------------



 



     Section 15. Termination of Agreement.
          (a) This Agreement shall terminate on the earliest of (i) July 13,
2013, (ii) the date as of which Lender has notified Borrower in writing of its
intention to terminate this Agreement at any time after the entire principal
amount of Convertible Securities, if any, ceases to be outstanding, whether as a
result of conversion, redemption, repurchase, cancellation or otherwise,
(iii) at any time by the written agreement of Lender and Borrower, (iv) at the
option of Lender, upon the occurrence of a Default of Borrower and (v) upon
termination of the Underwriting Agreement without issuance of the Convertible
Securities.
          (b) Unless otherwise agreed in writing by Borrower and Lender, the
provisions of Section 13 shall survive the termination of this Agreement.
     Section 16. Notices.
          (a) All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when received.
          (b) All such notices and other communications shall be directed to the
following address:
If to Borrower or Borrowing Agent to:
Lehman Brothers Inc.
745 7th Avenue
New York, NY 10019
Attention: Equity-Linked & Hybrid Solutions Group
If to Lender to:
Evergreen Solar, Inc.
138 Bartlett Street
Marlboro, MA 01752
Attention: Michael El-Hillow, Chief Financial Officer
          (c) In the case of any party, at such other address as may be
designated by written notice to the other parties.
     Section 17. Governing Law; Submission To Jurisdiction; Severability.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, but excluding any choice of law
provisions that would require the application of the laws of a jurisdiction
other than New York.
          (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY SUCH COURT,
SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS

17



--------------------------------------------------------------------------------



 



OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS AGREEMENT OR THE LOAN
HEREUNDER AND (B) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS PLACE OF
RESIDENCE OR DOMICILE.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (c) To the extent permitted by law, the unenforceability or invalidity
of any provision or provisions of this Agreement shall not render any other
provision or provisions herein contained unenforceable or invalid.
     Section 18. Counterparts.
          This Agreement may be executed in any number of counterparts, and all
such counterparts taken together shall be deemed to constitute one and the same
agreement.
     Section 19. Amendment.
          No amendment or modification of this Agreement shall be effective
unless it shall be in writing and signed by the parties hereto.
     Section 20. Delivery of Shares.
          Notwithstanding anything to the contrary herein, Borrower may, by
prior notice to Lender, satisfy its obligation to deliver any shares of Common
Stock or other securities on any date due under the terms of this Agreement (an
“Original Delivery Date”) by making separate deliveries of shares of Common
Stock or such other securities, as the case may be, at more than one time on or
prior to such Original Delivery Date, so long as the aggregate number of shares
of Common Stock and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.
     Section 21. Registration Provisions.
          The Sale of the Maximum Number of Shares on or around the Closing Date
shall be registered under the Securities Act consistent with the terms of the
Underwriting Agreement. The relevant registration statement with respect to such
Loaned Shares shall continue to be effective until such time as the Maximum
Number of Shares have been sold. If, following the Loan hereunder and
registration of the Loaned Shares in respect of the Loan, in the reasonable
opinion of outside counsel to Borrower, the sale of any Shares purchased by
Borrower in the open market would require registration under the Securities Act,
Lender shall register such sale in a form and manner reasonably satisfactory to
Borrower, and shall enter into an underwriting agreement substantially in the
form of the Underwriting Agreement and shall afford Borrower and its
representatives and agents and opportunity to conduct an appropriate “due
diligence” investigation to Borrower’s reasonable satisfaction, all at the
expense of Lender. In no event

18



--------------------------------------------------------------------------------



 



shall this Section 21 require Lender to register shares of Common Stock in
excess of the Maximum Number of Shares.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto to have executed this Agreement
as of the date and year first above written.

                  EVERGREEN SOLAR, INC.,   LEHMAN BROTHERS INTERNATIONAL
(EUROPE),     as Lender   as Borrower    
 
               
By:
Name:
  /s/ Michael El-Hillow
 
Michael El-Hillow   By:
Name:   /s/ Bruce Railton
 
Bruce Railton    
Title:
  Chief Financial Officer and Secretary   Title:   Authorised Signatory    
 
                          LEHMAN BROTHERS INC.,             as Borrowing Agent  
 
 
               
 
      By:   /s/ Arlene Salmonson    
 
               
 
      Name:   Arlene Salmonson    
 
      Title:   Vice President    

Share Lending Agreement



--------------------------------------------------------------------------------



 



Exhibit A
Form of Guarantee
     See attached.

 